Citation Nr: 1703915	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  03-24 386	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right shoulder disability (previously characterized as degenerative joint disease of the right shoulder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his caretaker


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this case was subsequently transferred to the VARO in Nashville, Tennessee, and that office forwarded the appeal to the Board.

In a January 2003 rating decision, the RO denied the Veteran's claim for service connection for a major depressive disorder.  In a September 2010 rating decision, the RO reopened and denied the Veteran's claim for service connection for a cervical spine condition.  In a February 2014 rating decision, the RO denied the Veteran's claim for a right shoulder disability.  The Veteran timely appealed all issues. 

In October 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge with the Nashville RO.  A transcript of the hearing has been associated with the claims file.

Although the RO characterized the claim as one for a degenerative joint disease of the right shoulder, the Board has expanded the claim to include consideration of various other right shoulder diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that after the Agency of Original Jurisdiction's (AOJ) last adjudication of the claims, the Veteran submitted additional evidence pertinent to the claims that has been associated with the record but that has not been considered by the AOJ in conjunction with the current appeal.  Here, given the favorable disposition of the Veteran's claim for service connection for PTSD, a waiver is not necessary.  In addition, the Veteran's substantive appeals as to the right shoulder and cervical neck disabilities were filed after February 2, 2013, however, this applies to evidence submitted by the Veteran.  As these issues are being remanded, the AOJ will have an opportunity to review the new evidence on remand (discussed below), and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2016).  

The issues of service connection for cervical spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a cervical spine injury.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
 
2.  Evidence received since the April 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a cervical neck disability and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran has PTSD that is related to an in-service stressor.


CONCLUSIONS OF LAW

1.  The April 1997 decision that denied the claim for entitlement to service connection for cervical spine injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).
 
2.  Evidence received since the April 1997 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a cervical neck disability have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

A. Petition to reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, the Veteran's claim for service connection for a cervical spine injury, claimed as secondary to his service-connected lumbosacral strain, was previously denied in an April 1997 rating decision on the basis that that there was no evidence that the Veteran's claimed cervical spine injury was related to his lumbosacral strain and the service treatment records were silent as to any complaint, diagnosis, or treatment for a neck condition.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period.  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Subsequently, the Veteran petitioned to reopen his claim of service connection for a cervical spine condition in March 2010.  In September 2010, the AOJ granted the Veteran's application to reopen his claim for entitlement to service connection for a cervical spine condition and denied the underlying claim on the merits, in part, because the VA examiner opined that the Veteran's degenerative disc disease was not caused by or a result of injury in military service and the disorder as there was no indicated in the record of any in-service injuries that would cause degenerative disc disease of the cervical spine.  In addition, the AOJ also noted that such disorder did not manifest to a compensable degree within the specified period under 38 CFR 3.309(a).  

The evidence received since the April 1997 rating decision includes the Veteran's October 2016 testimony that he experienced pain as a result of several accidents during service in which ejection seats fell on him.  He stated that he did not know how heavy the seats were and thus, upon catching the seats as it was passed down to him, the seat jammed him in the head and crushed his head down.  Notably, an October 1978 service treatment record reflects that while the Veteran was lifting an ejection seat, he felt his back pop.  There was mild tenderness and spasms in the spine, and the impression was a muscle strain.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a cervical spine disability, reopening of the claim is warranted.

As explained in the remand portion, below, further development is warranted before the Board can adjudicate the claim on its merits.

B.  Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Kays v. Snyder, __ F.3d __, No. 2016-1314 (Fed. Cir. Jan. 25, 2017), slip op. at 4 (citing 38 C.F.R. § 3.304(f)).

Here, the Veteran contends that his PTSD is related to multiple in-service stressors related to his aid during traffic control and search and rescue efforts in two separate air plane accidents and explosions, as well as cleaning up an airplane in which a man committed suicide, as indicated during his October 2016 hearing.  

The VA treatment records contain diagnoses of major depression, as well as PTSD.  However, there are two differing opinions on whether the Veteran meets the criteria for a PTSD diagnosis.

Here, a February 2005 VA examiner concluded that the Veteran's complaints of flashbacks, isolations, avoidance behavior, impaired impulse control, and avoidance of crowds, television, and movies related to his trauma, firework displays, and conversations related to his trauma, among other symptoms, met the DSM-IV stressor criteria for PTSD.  The Veteran reported that in 1984, he was speaking with a Major and that shortly thereafter, the Major's plane crashed, resulting in his death, as well as the whole crew.  The Veteran also indicated that he was directing air traffic when a major explosion at a base occurred and he helped evacuate the dead and wounded.  The Board additionally notes that the Veteran's VA treatment records and private treatment records also notes diagnosis of PTSD.

A June 2012 VA examiner found that the Veteran did not meet the criteria for PTSD diagnosis.  The examination report reflects that the Veteran reported that he was a supervisor of a flight line and he witnessed an individual shoot himself in his hand and that in 1984 or 1985, he was on the radio when a plane crashed and all of the crew died.  The Veteran stayed on the radio with them until the plane crashed and exploded.  The Veteran also reported that he was on the search and recovery team to clean up the scene of another airplane crash.  The Veteran reported that he knew one of the individuals on the plane crash and that he felt horrified and helpless while on the crash site.  The examiner indicated that the Veteran's report of the airplane crashes met the criterion A (i.e., exposure to traumatic event) for PTSD diagnosis, but that the Veteran did not meet full criteria for PTSD because the Veteran did not appear to struggle in describing the traumatic events and some symptoms appeared to have been present prior to entering the military and may reflect maladaptive personality traits.  The examiner also explained that there is insufficient evidence in the Veteran's report and mental health records of cue avoidance behaviors as required under criterion C. 

Given the conflicting diagnoses based on examination by VA mental health professionals, the evidence is approximately evenly balanced as to whether the Veteran meets the diagnostic criteria for PTSD.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the Board notes that duties reported by the Veteran are consistent with the circumstances of the Veteran's service involving the MOS of air traffic control.  Moreover, a May 1989 military personnel record reflects that the Veteran was a member of the search and rescue team and that on one occasion, his team was dispatched to an aircraft crash site, and he participated in the search of downed persons, and brought back salvageable material to the base.  The Veteran's service treatment records (STR) from 1977 to 1987 documented complaints of emotional problems.  In December 1977, the Veteran indicated that he had suicidal thoughts or attempt, as the notation is not entirely legible.  He was diagnosed with adjustment reaction/problem.  The Veteran indicated that he was recently divorced.  In April 1978, the Veteran indicated that he was having problems and that he was under stress.  He was evaluated and was assessed with transient situational disturbance.  An October 1982 STR also reflects Veteran was seen at the mental health support clinic; however, the detailed mental notes have not been associated with the record.  The record also reflects that the Veteran was seen for therapy in 1987 due to financial problems. 

As there is medical evidence of PTSD and credible supporting evidence that at least one claimed stressor occurred, the remaining question is whether there is a relationship between the two.

Here, the February 2005 VA examiner concluded that the Veteran's exposure to traumatic activities on active duty and stress was considered high.  The examiner further opined that the onset of his posttraumatic stress disorder symptomatology occurred while the Veteran was on active duty and that the Veteran's current symptoms along with the Veteran's traumatic experiences on active duty are consistent with the diagnosis of PTSD.

The Board finds that the Veteran's statements and the February 2005 medical opinion noting that the Veteran's PTSD symptoms occurred during service, sufficient to support a diagnosis of PTSD related to the corroborated in-service stressor, and thus, medical evidence of a nexus between PTSD and the specific claimed in-service stressors.  Although there are conflicting findings and diagnoses, the June 2012 VA examiner did not address the avoidance behaviors noted by the February 2005 VA examiner that were found to be sufficient to meet the criteria for a PTSD diagnosis. 

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran has PTSD related to a corroborated in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. §§ 5107 (b); 38 C.F.R. § 3.102.

As indicated above, the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD.  Notably, the VA examiners and VA treatment providers did not differentiate between symptomatology associated with the Veteran's PTSD and the other psychiatric disorders.  As the symptoms of the PTSD and major depressive disorder cannot be distinguished from each other, VA must attribute the effects to the now service-connected PTSD.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Consideration of the issue of service connection for a psychiatric disorder other than PTSD is therefore unnecessary.

ORDER

The application to reopen the claim for entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for PTSD is granted. 

REMAND

The Veteran's claims for service connection for cervical spine and right shoulder disabilities must be remanded for further development.  

Regarding the Veteran's claim for service connection for a cervical spine disability, the Board notes that an August 2010 VA examiner opined that the Veteran's cervical spine disorder was not caused by or the result of an injury in service.  The examiner stated that there are no records that support a contention of an in-service injury that would have caused the current cervical disorder.  The VA examiner, however, failed to provide a rationale and did not discuss the Veteran's motor vehicle accident in October 1977 during service, which resulted in neck and back pain, nor did the examiner address complaints of neck spasms in January 1986.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  In addition, on remand, the examiner must also address the Veteran's contention he injured his neck when ejection seats fell on him, crushing his head downward.  Notably, an October 1978 service treatment record reflects that while the Veteran was lifting an ejection seat, he felt his back pop.  There was mild tenderness and spasms in the spine, and the impression was a muscle strain.

Furthermore, the August 2010 examiner did not address whether the Veteran's service-connected lumbar strain disability had caused or aggravated the Veteran's cervical spine disability, as the Veteran contends.  See 38 C.F.R. § 3.310(a),(b) (2016).

Regarding the Veteran's claim for service connection for a right shoulder disability, a January 2014 VA examiner noted that the Veteran had bilateral shoulder contusion in 1977 and right scapular discomfort at another time, which resolved with therapy.  The examiner opined that the Veteran's in-service injury of right shoulder and right scapula resolved with no chronicity of symptoms, and therefore, the current mild degenerative joint disease (DJD), noted nearly twenty years after separation from service is more likely than not due to subsequent aging and degeneration.  However, although noting two injuries during service, the examiner failed to address additional injuries and complaints related to his right shoulder.  Specifically, the Veteran complained of right shoulder pain in October 1979, diagnosed as a sprain, and shoulder pain from lifting and carrying children in April 1983.  Finally, while addressing the etiology of the Veteran's right shoulder DJD, no etiology was provided as to the diagnoses of AC joint arthrosis and Type III acromion as noted in July 2008 private treatment records.  

These deficiencies necessitate another remand of these matters.  Notably, once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain one adequate for the purpose sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA and the Fox Army Health Center, updated treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records, to include medical records from the Fox Army Health Center. 

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Return the claims file to an appropriate specialist physician to provide a medical opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  The physician should determine the following:

(a) Whether is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current cervical spine disability is etiologically related to the Veteran's military service.  

The physician should specifically discuss the Veteran's in-service October 1977 car accident, neck spasms noted in January 1986, as well as the Veteran's contention that he injured his neck when ejection seats fell on him, crushing his head downward, as noted in an October 1978 service treatment record and that he continued to have pain since the injuries. 

(b) Whether the Veteran's cervical neck disability was either (i) caused or (ii) aggravated by the Veteran's service-connected lumbar strain.

The physician should review all new evidence of record, including the statements made by the Veteran, and provide an opinion. 

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Return the claims file to an appropriate specialist to provide a medical opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

The physician should clearly identify all current right shoulder disabilities, to include right shoulder osteoarthritis, AC joint arthrosis, and Type III acromion, currently present or present at any time pertinent to the August 2011 claim for service connection (even if now asymptomatic or  resolved). 

Then, for each identified disability, the physician should address whether the Veteran's right shoulder disability is at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's military service.  The physician should specifically discuss the reports and complaints of bilateral shoulder contusion in October 1977, right scapular discomfort in April 1979, right shoulder pain in October 1979, diagnosed as a sprain, and right shoulder pain from lifting and carrying children in April 1983.  

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  After the above action is completed, readjudicate the remaining claims on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


